Citation Nr: 1044123	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  03-19 196	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
shoulder injury.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound of the left knee.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound of the back.

4.  Entitlement to service connection for the residuals of a head 
injury, including headaches and dizziness.

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

6.  Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Jennifer A. Zajac, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 
1969.  He had service in the Republic of Vietnam from October 
1965 to November 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
The claims file was subsequently transferred to Jackson, 
Mississippi.  

In January 2006, the Veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims file.  






FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1965 to May 1969.  His service connection claims were dismissed 
and denied by the Board in a May 2006 decision.  

2.  On March 1, 2010, the Veteran's counsel notified the United 
States Court of Appeals for Veterans Claims (Court) of the 
Veteran's death while his appeal to the Court was pending.  
Accordingly, the Court vacated the May 2006 Board decision with 
respect to the matters appealed to the Court and dismissed the 
appeal for lack of jurisdiction.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of his 
appeal to the Court.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


